Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-15 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite the limitation "the execution facility" or “an execution facility”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 12 recite the limitation “the correspondence information.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 15 recites the limitation “the storage device stores…the evaluation of the visit plan.”  “The visit plan” limitation lacks antecedent basis.
Claims 8 and 15 recite the limitation “the storage device stores…the record of information.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 15 recite the limitation “the storage device stores…including the record of the risk evaluation result.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claim 15), machine (claims 1-7), and article of manufacture (claims 8-14).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).

A clinical test support system, comprising: 
-an arithmetic unit for performing a predetermined processing; and 
-a storage device coupled to the arithmetic unit,
-a visit plan preparation unit in which the arithmetic unit is configured to prepare a visit plan for the execution facility of a clinical development monitor; and
-a prediction unit in which the arithmetic unit is configured to calculate the evaluation index of the visit plan, wherein
-the storage device stores evaluation index information including the record of information for the evaluation of the visit plan and a risk evaluation model including the record of the risk evaluation result of each execution facility,
-the prediction unit is configured to:
	-calculate an evaluation index used to execute the visit plan prepared by the visit plan preparation unit by referring to the evaluation index information and the risk evaluation model; and
	-output a visit plan selected based on the evaluation index.
Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because determination of creating a visit plan for a clinical site and analyzing data to determine risks because it analyzes clinical trial sites to determine the best site for saving costs and reducing incidents (i.e. mitigating risks).  For instance, physicians or other medical professionals that have been working with patients for many years including medical coding for diagnosis know the mental process to follow when coding a patient’s diagnosis.

	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A clinical test support system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), comprising: 
-an arithmetic unit for performing a predetermined processing (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)); and 
-a storage device coupled to the arithmetic unit (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)),
-a visit plan preparation unit in which the arithmetic unit is configured to (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) prepare a visit plan for the execution facility of a clinical development monitor; and
a prediction unit in which the arithmetic unit is configured to (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) calculate the evaluation index of the visit plan, wherein
-the storage device stores evaluation index information including the record of information for the evaluation of the visit plan and a risk evaluation model including the record of the risk evaluation result of each execution facility (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f),
-the prediction unit is configured to (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)):
	-calculate an evaluation index used to execute the visit plan prepared by the visit plan preparation unit by referring to the evaluation index information and the risk evaluation model; and
	-output a visit plan selected based on the evaluation index.
	Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (pg. 6-7 of the specification) (see MPEP 2106.05(f)).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial 
For these reasons, representative independent claims 8 and 15 are analogous to independent claim 1 do not recite additional elements that integrate the judicial exception into a practical application. Accordingly, representative independent claims 8 and 15 and analogous independent claim 1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claims 2-3 and 9-10: These claims provide additional limitation specifying the prediction unit and storage device, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 4 and 11: The claim provides a risk evaluation unit to predict the amount of at least one incident occurrence, but the claims uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 5-7 and 12-14: These claims provide specificity regarding the risk evaluation unit, which does no more than generally link use of the abstract idea to a particular technological 
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1, 8, and 15 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a cost prediction step to calculate an evaluation index, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); output the visit plan, receiving additional inputs e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).
claims 2-7 and 9-14, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2, 9 (output a low-cost visit plan), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2-3, 9-10 (calculate cost), claim 6, 13 (calculate statistic value), claims 7 and 14 (calculate risk level), e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2, 9 (stores monitor unit price to calculate costs); claims 4-5, 11-12 (record of incident to determine risk level) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-15
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bockelman et al. (U.S. Publication No. 2014/0330572) in view of Abraham et al. (U.S. Publication No. 2017/0103190).
As per claim 1, Bockelman teaches a clinical test support system, comprising: 
-an arithmetic unit for performing a predetermined processing (Bockelman: para. 99; The system comprising a central processor to carry out the invention. According to present specification pg. 7, an arithmetic unit is a processor.); and 
-a storage device coupled to the arithmetic unit (Bockelman: para. 99; A storage device coupled to the computer system with a computer processor (i.e. arithmetic unit.),
-a visit plan preparation unit in which the arithmetic unit is configured to prepare a visit plan for the execution facility of a clinical development monitor (Bockelman: para. 39; para. 55; figures 5-6; Once information regarding a study is known, the schedule output module generates a visit schedule.  According to present specification pg. 6, a visit plan is a pattern on which the CRA visits the facility.  The figures of Bockelman shows the visit schedule.); and
-a prediction unit in which the arithmetic unit is configured to calculate the evaluation index of the visit plan (Bockelman: para. 30; para. 32; Forecasting engine calculates cost required to execute a clinical trial study. According to the present specification pg. 4, A cost is an example of an evaluation index.), wherein
(Bockelman: para. 32; Network storage stores information to carry out the clinical trial study.),
-the prediction unit is configured to:
	-calculate an evaluation index used to execute the visit plan prepared by the visit plan preparation unit by referring to the evaluation index information (Bockelman: figures 5-7; para. 36; The forecasting engine outputs generating a schedule and forecast, which includes cost of the study from visit schedule, etc. The forecasting engine takes into account information from the server regarding resource information (i.e. evaluation index information) and billing rates of resources (i.e. monitor unit price).); and
	-output a visit plan selected based on the evaluation index (Bockelman: figures 7-9). 
	Bockelman does not explicitly teach the following, however, Abraham teaches the following: 
-the storage device stores evaluation index information including a risk evaluation model including the record of the risk evaluation result of each execution facility (Abraham: para. 6; Database stores a risk level associated with each of the clinical trial sites.).
-the prediction unit is configured to:
	- calculate the risk evaluation model (Abraham: para. 34; The risk analyzer creates a model and forecasts risks of the clinical trial conducting sites.).
One of ordinary skill in the art would have recognized that applying the known technique of Abraham would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Abraham to the teachings of Bockelman would have yielded predictable results because the level of ordinary skill in the art demonstrated 
As per claim 2, the system of claim 1 is as described.  Bockelman further teaches wherein 
-the prediction unit is configured to calculate the cost to perform the visit plan as an evaluation index (Bockelman: para. 30; para. 32), 
-the evaluation index information includes the record of the cost required to handle each incident in a clinical test as the information for the evaluation of the visit plan (Bockelman: para. 32; The study data includes a cost to perform each task.), 
-the storage device stores monitor unit price information including information for the cost of the clinical development monitor (Bockelman: para. 32; para. 53; The network storage stores clinical trial study data, which includes cost of the investigator.), and 
-the prediction unit (Bockelman: para. 36; forecasting engine) is configured to: 
-calculate the cost required to execute the visit plan prepared by the visit plan preparation unit (Bockelman: para. 36; The forecasting engine outputs generating a schedule and forecast, which includes cost of the study from visit schedule, etc. The forecasting engine takes into account information from the server regarding resource information (i.e. evaluation index information) and billing rates of resources (i.e. monitor unit price).) by referring to the evaluation index information (Bockelman: para. 32; The study data includes a cost to perform each task.), and the monitor unit price information (Bockelman: para. 32; billing rates of resources; Present specification pg. 5 teaches monitor unit prices to be the cost of the CRA.); and 
-output a low-cost visit plan (Bockelman: figures 7-9; provides forecasting costs of all aspects of a clinical study, including visits conducted by investigators and patients; para. 65 (cost-efficient monitor visit schedule); para. 67 (minimize travel costs); para. 69 (smaller amounts of labor costs)). 
Bockelman does not explicitly teach the following, however, Abraham teaches calculate the cost by referring to the risk evaluation model (Abraham: para. 34; The risk analyzer creates a model and forecasts risks of the clinical trial conducting sites.).
The motivation to combine the teachings is same as claim 1.
As per claim 3, the system of claim 2 is as described.  Bockelman further teaches wherein the prediction unit is configured to calculate the cost to perform the visit plan by calculating the sum of a value obtained by multiplying the number of at least one of the occurrence of at least one of the incident during a clinical test period with the cost required to handle the incident and the cost required to visit the execution facility (Bockelman: para. 21; Monitoring duties include resolving any discrepancies in the case report. Para. 32; Costs of performing tasks for the clinical study are calculated.).
As per claim 4, the system of claim 1 is as described.  Bockelman further teaches wherein 
-the storage device stores incident information including the record of the incident occurred in the past clinical test and evaluation result information including the record of information regarding the level of the handling by the execution facility at the occurrence of incident (Bockelman: para. 66; para. 73; para. 92-93; Clinical trial study data includes tasks (i.e. incidents) performed for the study and identify resources including costs needed to implement the tasks.).
	Bockelman does not explicitly teach the following, however, Abraham teaches: 
-the clinical test support system comprises a risk evaluation unit in which the arithmetic unit is configured to predicts the amount of at least one of the occurrence of the incident in the execution facility to calculate the risk evaluation model based on the evaluation result information and the incident information (Abraham: para. 12; para. 36-37; The regression model of the risk analyzer predicts the potential risks associated with clinical trial conducting sites.). 
	The motivation to combine the teachings is same as claim 1.
As per claim 5, the system of claim 4 is as described.  Bockelman further teaches wherein 
-the incident information includes the correspondence information between an execution facility and a coordinator (Bockelman: para. 21; para. 72; A monitoring firm sends monitors to the investigator site to collect and verify CRF data. The monitors contain tasks (i.e. incident) information, which includes data gathered during a study.).
Bockelman does not explicitly teach the following, however, Abraham teaches:
-the risk evaluation unit is configured to determine the risk level of the execution facility based on the evaluation result regarding a clinical test of the coordinator in the execution facility recorded in the evaluation result information (Abraham: para. 37; The risk analyser determines a risk score based on compliance, performance, and process.).
	The motivation to combine the teachings is same as claim 1.
As per claim 6, the system of claim 5 is as described.  Bockelman does not explicitly teach the following, however, Abraham teaches wherein the risk evaluation unit is configured to (Abraham: para. 31; The risk analyser obtains values of parameters associated with protocol risks, site performance risks, and site process risks.).
The motivation to combine the teachings is same as claim 1.
As per claim 7, the system of claim 4 is as described.  Bockelman does not explicitly teach the following, however, Abraham teaches wherein the risk evaluation unit determines, after the start of the clinical test and after the update of the incident information, the risk level of the execution facility based on the number of at least one of the occurrence of at least one of the incident of each execution facility (Abraham: para. 34; A risk level associated with clinical trial sides are stored within the database.).
The motivation to combine the teachings is same as claim 1.
Claims 8-14 recite substantially similar limitations as those already addressed in claims 1-5 and 7, and, as such, are rejected for similar reasons as given above.
Claim 15 recites substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Young et al. – Patent No. 8,706,537
Li – U.S. Publication No. 2010/0250273
Abraham-Fuchs et al. – U.S. Publication No. 2005/0182663
Malikova MA. Optimization of protocol design: a path to efficient, lower cost clinical trial execution. Future Sci OA. 2016; 2(1): FSO89. Published 2016 Jan 12. doi:10.4155/fso.15.89


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626